                            Case 19-11984-CSS                         Doc 571             Filed 12/03/19             Page 1 of 13
                                                           UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF DELAWARE


In re: FRED'S, INC., et al.                                                           Case No. 19-11984 (CSS)
                                                                                      Reporting Period: October 6, 2019 to November 2, 2019


                                                                MONTHLY OPERATING REPORT
                              File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                                 Document       Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                      Form No.                 Attached        Attached         Attached
Schedule of Cash Receipts and Disbursements                                           MOR-1                         ✓
   Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1a                        ✓
   Schedule of Professional Fees Paid                                                 MOR-1b                        ✓
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                               MOR-2                          ✓
Balance Sheet                                                                         MOR-3                          ✓
Status of Postpetition Taxes                                                          MOR-4                          ✓
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                  MOR-4                          ✓
  Listing of aged accounts payable                                                    MOR-4                          ✓
Accounts Receivable Reconciliation and Aging                                          MOR-5                          ✓
Debtor Questionnaire                                                                  MOR-5                          ✓


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                               ______________________________
Signature of Debtor                                                                        Date


_______________________________________                                               ______________________________
Signature of Joint Debtor                                                                  Date


/s/ Mark Renzi                                                                        12/3/2019                             '
Signature of Authorized Individual*                                                        Date


 Mark Renzi                                                                             Chief Restructuring Officer
Printed Name of Authorized Individual                                                     Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                  Case 19-11984-CSS           Doc 571     Filed 12/03/19      Page 2 of 13
FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
For period from October 6, 2019 to November 2, 2019


($ in 000's)                                                            Current
Cash Flow Summary                                                       Month               Cumulative

Beginning Cash Balance                                                         -                     -

Receipts
 FS Collections                                                            13,711                 28,280
 Rx Collections                                                            10,811                 24,705
 Asset Sales                                                               12,615                 17,320
 Other Collections                                                          1,627                  1,922
Total Cash Receipts                                                        38,765                 72,228

Disbursements
 FS Merchandise                                                               (415)                 (598)
 RX Merchandise                                                             (2,822)              (10,670)
 Payroll and Other Employee Obligations                                     (4,736)              (10,174)
 Rent                                                                          (53)               (1,167)
 Sales Tax                                                                  (1,545)               (3,111)
 Utilities                                                                    (848)               (1,230)
 Other Operating Disbursements                                              (4,239)               (8,112)
 Non-Operating Disbursements                                               (15,000)              (21,064)
Total Cash Disbursements                                                   (29,658)              (56,126)

Net Cash Flow                                                                9,107                16,102

Note: The Company was operating under cash collateral during this period and all net cash flows were used
to pay down the DIP loan.
                 Case 19-11984-CSS         Doc 571     Filed 12/03/19   Page 3 of 13
FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited, in thousands)




For period from October 6, 2019 to November 2, 2019
Legal Entity                                              Case Number        Disbursements
Fred’s, Inc.                                              19-11984                   29,604
Fred’s Stores of Tennessee, Inc.                          19-11982                        53
505 N. Main Opp, LLC                                      19-11983                      -
National Equipment Management and Leasing, Inc.           19-11985                      -
National Pharmaceutical Network, Inc.                     19-11986                      -
Summit Properties – Bridgeport, LLC                       19-11987                      -
Summit Properties – Jacksboro, LLC                        19-11988                      -
Reeves-Sain Drug Store, Inc.                              19-11989                      -
                                   Case 19-11984-CSS                    Doc 571          Filed 12/03/19            Page 4 of 13

FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)
Values in $

             Debtor Name                          Name of Institution              Type of Account   Account Number (last 4 digits)   Account balance as of 11/2
Fred's, Inc.                          Regions Bank                        Pharmacy Lockbox                                   7214                               -
Fred's, Inc.                          Regions Bank                        Payroll                                            5469                               -
Fred's, Inc.                          Regions Bank                        Master                                             5477                          25,525
Fred's, Inc.                          Regions Bank                        Master Funding                                     4352                          (3,484)
Fred's, Inc.                          Regions Bank                        Controlled Disbursement                            3377                               -
Fred's, Inc.                          Regions Bank                        Alcohol                                            2440                               -
Fred's, Inc.                          Regions Bank                        Sales Tax                                          2459                               -
Fred's, Inc.                          Regions Bank                        Import Customs                                     5899                               -
Fred's, Inc.                          Regions Bank                        TN Lottery                                         4565                               -
Fred's, Inc.                          Regions Bank                        AR Lottery                                         4638                               -
Fred's, Inc.                          Regions Bank                        GA Lottery                                         4654                               -
Fred's, Inc.                          Regions Bank                        TX Lottery                                         3132                               -
Fred's, Inc.                          Regions Bank                        FL Lottery                                         5750                               -
Fred's, Inc.                          Regions Bank                        KY Lottery                                         3430                               -
Fred's, Inc.                          Regions Bank                        MO Lottery                                         3449                               -
Fred's, Inc.                          Regions Bank                        NC Education Lottery                               3457                               -
Fred's, Inc.                          Bank of America                     Import Letters of Credit                           3162                          11,420
Fred's, Inc.                          Bank of America                     EDI                                                4407                          98,217
Fred's, Inc.                          MetaBank                            Payroll Pay Cards                                  0011                          18,625
Fred's, Inc.                          Regions Bank                        Pharmacy Escrow Acct                               5963                         350,000
Fred's, Inc.                          Regions Bank                        Stub Rent Escrow Acct                              5920                      1,000,000
Fred's, Inc.                          Regions Bank                        Utility Escrow Acct                                5742                         359,271
Fred’s Stores of Tennessee, Inc.      Ameris Bank                         Store Operating                                    0060                           2,320
Fred’s Stores of Tennessee, Inc.      Anderson Brothers Bank              Store Operating                                    0502                           5,739
Fred’s Stores of Tennessee, Inc.      Arvest                              Store Operating                                    0539                           2,882
Fred’s Stores of Tennessee, Inc.      Arvest Bank                         Store Operating                                    2388                           1,161
Fred’s Stores of Tennessee, Inc.      Arvest Bank                         Store Operating                                    0017                           1,332
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    0828                           3,919
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    8712                           3,299
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    5706                           1,560
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    4178                           3,588
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    5348                           1,886
Fred’s Stores of Tennessee, Inc.      Bancorp South                       Store Operating                                    0775                           2,117
Fred’s Stores of Tennessee, Inc.      Bank of Dade                        Store Operating                                    2384                             998
Fred’s Stores of Tennessee, Inc.      Bank of Dudley                      Store Operating                                    9392                           2,537
Fred’s Stores of Tennessee, Inc.      Bank of Early                       Store Operating                                    0759                           6,441
Fred’s Stores of Tennessee, Inc.      Bank of Montgomery                  Store Operating                                    8617                           2,205
Fred’s Stores of Tennessee, Inc.      Bank of Morton                      Store Operating                                    0318                           5,010
Fred’s Stores of Tennessee, Inc.      Bank of Ripley                      Store Operating                                    4384                           3,754
Fred’s Stores of Tennessee, Inc.      Bank of The Ozarks                  Store Operating                                    6901                           1,732
Fred’s Stores of Tennessee, Inc.      Bank of Wiggins                     Store Operating                                    7738                           1,508
Fred’s Stores of Tennessee, Inc.      Bank of Winona                      Store Operating                                    0663                             773
Fred’s Stores of Tennessee, Inc.      Bank Plus                           Store Operating                                    7511                           1,359
Fred’s Stores of Tennessee, Inc.      Bank Plus                           Store Operating                                    0738                             130
Fred’s Stores of Tennessee, Inc.      Bank Plus                           Store Operating                                    1586                           3,168
Fred’s Stores of Tennessee, Inc.      Bank Plus                           Store Operating                                    3391                           1,479
Fred’s Stores of Tennessee, Inc.      Bank South                          Store Operating                                    2673                           1,335
Fred’s Stores of Tennessee, Inc.      Bankfirst Financial Services        Store Operating                                    4205                           7,520
Fred’s Stores of Tennessee, Inc.      Banterra Bank                       Store Operating                                    6801                           1,921
Fred’s Stores of Tennessee, Inc.      BB&T                                Store Operating                                    4848                           9,716
Fred’s Stores of Tennessee, Inc.      Cadence Bank                        Store Operating                                    2705                           4,312
Fred’s Stores of Tennessee, Inc.      Cadence Bank                        Store Operating                                    8694                           2,865
Fred’s Stores of Tennessee, Inc.      Caldwell Bank & Trust               Store Operating                                    9751                           1,256
Fred’s Stores of Tennessee, Inc.      CB&S Bank                           Store Operating                                    9793                           1,852
Fred’s Stores of Tennessee, Inc.      CB&S Bank                           Store Operating                                    4813                           2,709
Fred’s Stores of Tennessee, Inc.      Centennial Bank                     Store Operating                                    3515                             954
Fred’s Stores of Tennessee, Inc.      Century Next Bank                   Store Operating                                    2128                           1,135
Fred’s Stores of Tennessee, Inc.      Century Next Bank                   Store Operating                                    8784                           3,706
Fred’s Stores of Tennessee, Inc.      Chester County Bank                 Store Operating                                    4427                           1,849
Fred’s Stores of Tennessee, Inc.      Citizens Bank                       Store Operating                                    9501                           2,711
Fred’s Stores of Tennessee, Inc.      Citizens Bank                       Store Operating                                    2495                             586
Fred’s Stores of Tennessee, Inc.      Citizens Bank                       Store Operating                                    2867                           1,708
Fred’s Stores of Tennessee, Inc.      Citizens Bank                       Store Operating                                    7897                          10,362
Fred’s Stores of Tennessee, Inc.      Citizens Tri-County Bank            Store Operating                                    1016                           7,457
Fred’s Stores of Tennessee, Inc.      City National Bank                  Store Operating                                    8174                           2,566
Fred’s Stores of Tennessee, Inc.      Colony Bank                         Store Operating                                    1991                           2,533
Fred’s Stores of Tennessee, Inc.      Colony Bank                         Store Operating                                    3410                           2,349
Fred’s Stores of Tennessee, Inc.      Commercial State Bank               Store Operating                                    5801                             604
Fred’s Stores of Tennessee, Inc.      Community One                       Store Operating                                    3865                             624
Fred’s Stores of Tennessee, Inc.      Concordia Bank                      Store Operating                                    8829                           1,227
Fred’s Stores of Tennessee, Inc.      Concordia Bank & Trust Co           Store Operating                                    7288                           3,167
Fred’s Stores of Tennessee, Inc.      Cornerstone Bank                    Store Operating                                    0096                             779
Fred’s Stores of Tennessee, Inc.      Delta Bank                          Store Operating                                    4022                           1,799
Fred’s Stores of Tennessee, Inc.      Delta Bank                          Store Operating                                    9366                           2,930
                                   Case 19-11984-CSS                    Doc 571              Filed 12/03/19           Page 5 of 13

FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)
Values in $

             Debtor Name                           Name of Institution                Type of Account   Account Number (last 4 digits)   Account balance as of 11/2
Fred’s Stores of Tennessee, Inc.      Farmer State Bank                        Store Operating                                  6013                          16,760
Fred’s Stores of Tennessee, Inc.      Farmers & Merchants Bank                 Store Operating                                  6822                          45,036
Fred’s Stores of Tennessee, Inc.      Farmers & Merchants Bank                 Store Operating                                  7301                           3,795
Fred’s Stores of Tennessee, Inc.      First American National Bank             Store Operating                                  4848                           6,192
Fred’s Stores of Tennessee, Inc.      First Bank                               Store Operating                                  7244                           1,741
Fred’s Stores of Tennessee, Inc.      First Bank                               Store Operating                                  2166                           2,232
Fred’s Stores of Tennessee, Inc.      First Bank                               Store Operating                                  6219                            (879)
Fred’s Stores of Tennessee, Inc.      First Bank                               Store Operating                                  7451                           2,556
Fred’s Stores of Tennessee, Inc.      First Choice Bank                        Store Operating                                  1139                           3,589
Fred’s Stores of Tennessee, Inc.      First Citizens                           Store Operating                                  9466                           4,018
Fred’s Stores of Tennessee, Inc.      First Citizens                           Store Operating                                  5539                           4,373
Fred’s Stores of Tennessee, Inc.      First Citizens                           Store Operating                                  4001                           1,724
Fred’s Stores of Tennessee, Inc.      First Citizens                           Store Operating                                  3001                           2,717
Fred’s Stores of Tennessee, Inc.      First Citizens Bank                      Store Operating                                  2927                           1,755
Fred’s Stores of Tennessee, Inc.      First Farmers & Merchants                Store Operating                                  5274                           2,109
Fred’s Stores of Tennessee, Inc.      First Farmers & Merchants Bank           Store Operating                                  0360                             974
Fred’s Stores of Tennessee, Inc.      First Federal Bank of Louisiana          Store Operating                                  5467                           1,609
Fred’s Stores of Tennessee, Inc.      First Guaranty Bank                      Store Operating                                  5568                           4,766
Fred’s Stores of Tennessee, Inc.      First Guaranty Bank                      Store Operating                                  7389                           3,218
Fred’s Stores of Tennessee, Inc.      First Guaranty Bank                      Store Operating                                  2625                             910
Fred’s Stores of Tennessee, Inc.      First Guaranty Bank                      Store Operating                                  1161                           1,304
Fred’s Stores of Tennessee, Inc.      First National Bank                      Store Operating                                  2124                             460
Fred’s Stores of Tennessee, Inc.      First National Bank                      Store Operating                                  4027                           2,100
Fred’s Stores of Tennessee, Inc.      First National Bank                      Store Operating                                  1643                           1,484
Fred’s Stores of Tennessee, Inc.      First National Bank of Wynne             Store Operating                                  0901                           1,757
Fred’s Stores of Tennessee, Inc.      First Security Bank                      Store Operating                                  0193                             129
Fred’s Stores of Tennessee, Inc.      First Security Bank                      Store Operating                                  9973                           1,484
Fred’s Stores of Tennessee, Inc.      First Security Bank                      Store Operating                                  5693                           1,399
Fred’s Stores of Tennessee, Inc.      First State Bank                         Store Operating                                  9547                           1,721
Fred’s Stores of Tennessee, Inc.      First State Bank                         Store Operating                                  8883                           2,059
Fred’s Stores of Tennessee, Inc.      FNBC                                     Store Operating                                  9890                           1,080
Fred’s Stores of Tennessee, Inc.      German American Bank                     Store Operating                                  8401                           2,769
Fred’s Stores of Tennessee, Inc.      Gibsland Bank & Trust                    Store Operating                                  6231                           1,273
Fred’s Stores of Tennessee, Inc.      Gibsland Bank & Trust                    Store Operating                                  5901                           4,152
Fred’s Stores of Tennessee, Inc.      Glennville Bank                          Store Operating                                  8454                           3,161
Fred’s Stores of Tennessee, Inc.      Hancock Bank                             Store Operating                                  5810                           6,763
Fred’s Stores of Tennessee, Inc.      Headland National Bank                   Store Operating                                  6073                          16,543
Fred’s Stores of Tennessee, Inc.      Helena National Bank                     Store Operating                                  7434                           1,638
Fred’s Stores of Tennessee, Inc.      Home Trust Bank                          Store Operating                                  3070                           2,239
Fred’s Stores of Tennessee, Inc.      Iberia Bank                              Store Operating                                  1953                           6,323
Fred’s Stores of Tennessee, Inc.      JD Bank                                  Store Operating                                  8193                           3,151
Fred’s Stores of Tennessee, Inc.      Marion State Bank                        Store Operating                                  5061                           1,429
Fred’s Stores of Tennessee, Inc.      Mckenzie Banking Co                      Store Operating                                  3153                           1,668
Fred’s Stores of Tennessee, Inc.      Mechanics Bank                           Store Operating                                  3393                           1,380
Fred’s Stores of Tennessee, Inc.      Merchants & Farmers Bank                 Store Operating                                  2565                           1,010
Fred’s Stores of Tennessee, Inc.      Merchants & Farmers Bank                 Store Operating                                  1095                           2,981
Fred’s Stores of Tennessee, Inc.      Metro Bank                               Store Operating                                  3131                           3,079
Fred’s Stores of Tennessee, Inc.      Morgantown Bank & Trust                  Store Operating                                  3301                           1,364
Fred’s Stores of Tennessee, Inc.      Mount Vernon Bank                        Store Operating                                  0473                           1,978
Fred’s Stores of Tennessee, Inc.      Northeast Georgia Bank                   Store Operating                                  5697                           3,339
Fred’s Stores of Tennessee, Inc.      Peoples Bank                             Store Operating                                  5520                           1,844
Fred’s Stores of Tennessee, Inc.      Peoples Trust Bank                       Store Operating                                  0345                           3,531
Fred’s Stores of Tennessee, Inc.      Piggott State Bank                       Store Operating                                  3085                           1,314
Fred’s Stores of Tennessee, Inc.      Pinnacle Bank                            Store Operating                                  4780                             954
Fred’s Stores of Tennessee, Inc.      Planters First Bank                      Store Operating                                  2882                           2,850
Fred’s Stores of Tennessee, Inc.      Priority One Bank                        Store Operating                                  2258                           1,969
Fred’s Stores of Tennessee, Inc.      Queensborough National Bank & Trust Co   Store Operating                                  6601                           4,668
Fred’s Stores of Tennessee, Inc.      Queensborough National Bank & Trust Co   Store Operating                                  7343                           4,762
Fred’s Stores of Tennessee, Inc.      Regions Bank                             Store Operating                                  0077                          17,581
Fred’s Stores of Tennessee, Inc.      Regions Bank                             Store Operating                                  0115                          51,795
Fred’s Stores of Tennessee, Inc.      Regions Bank                             Store Operating                                  0058                           4,257
Fred’s Stores of Tennessee, Inc.      Renasant Bank                            Store Operating                                  5445                           3,465
Fred’s Stores of Tennessee, Inc.      Renasant Bank                            Store Operating                                  1226                           3,357
Fred’s Stores of Tennessee, Inc.      Renasant Bank                            Store Operating                                  4205                           1,264
Fred’s Stores of Tennessee, Inc.      Renasant Bank                            Store Operating                                  1349                           1,757
Fred’s Stores of Tennessee, Inc.      Richton Bank and Trust Co                Store Operating                                  2262                           1,656
Fred’s Stores of Tennessee, Inc.      Robertson Banking Company                Store Operating                                  2891                             805
Fred’s Stores of Tennessee, Inc.      Sabine State                             Store Operating                                  1535                           1,698
Fred’s Stores of Tennessee, Inc.      Sabine State Bank & Trust Co             Store Operating                                  0583                           5,198
Fred’s Stores of Tennessee, Inc.      Security State Bank                      Store Operating                                  3456                           2,436
Fred’s Stores of Tennessee, Inc.      Signature Bank of Arkansas               Store Operating                                  0010                             720
Fred’s Stores of Tennessee, Inc.      Simmons Bank                             Store Operating                                  1621                           2,895
Fred’s Stores of Tennessee, Inc.      Simmons First                            Store Operating                                  1696                           2,755
Fred’s Stores of Tennessee, Inc.      Simmons First Bank                       Store Operating                                  0944                           1,350
                                   Case 19-11984-CSS                            Doc 571         Filed 12/03/19           Page 6 of 13

FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)
Values in $

             Debtor Name                           Name of Institution                   Type of Account   Account Number (last 4 digits)   Account balance as of 11/2
Fred’s Stores of Tennessee, Inc.        Simmons First National Bank               Store Operating                                  7473                           1,551
Fred’s Stores of Tennessee, Inc.        South Crest                               Store Operating                                  2024                           2,825
Fred’s Stores of Tennessee, Inc.        South State Bank                          Store Operating                                  8401                           5,277
Fred’s Stores of Tennessee, Inc.        Southern Bank & Trust                     Store Operating                                  1102                           1,699
Fred’s Stores of Tennessee, Inc.        Suntrust                                  Store Operating                                  6390                           1,513
Fred’s Stores of Tennessee, Inc.        TD Bank                                   Store Operating                                  0141                           6,895
Fred’s Stores of Tennessee, Inc.        Tensas State Bank                         Store Operating                                  1820                           4,783
Fred’s Stores of Tennessee, Inc.        The Bank of Eastman                       Store Operating                                  8464                           4,161
Fred’s Stores of Tennessee, Inc.        The Bank of Lafayette                     Store Operating                                  9018                             861
Fred’s Stores of Tennessee, Inc.        The Heritage Bank                         Store Operating                                  6965                             795
Fred’s Stores of Tennessee, Inc.        The Heritage Bank                         Store Operating                                  4468                           3,763
Fred’s Stores of Tennessee, Inc.        The Heritage Bank                         Store Operating                                  8388                           2,838
Fred’s Stores of Tennessee, Inc.        Tippins Bank & Trust Co                   Store Operating                                  9797                           3,023
Fred’s Stores of Tennessee, Inc.        Tower Community Bank                      Store Operating                                  6901                           1,682
Fred’s Stores of Tennessee, Inc.        Town & Country National Bank              Store Operating                                  0427                           8,902
Fred’s Stores of Tennessee, Inc.        Trustmark National Bank                   Store Operating                                  7279                           3,787
Fred’s Stores of Tennessee, Inc.        Trustmark National Bank                   Store Operating                                  0192                           3,563
Fred’s Stores of Tennessee, Inc.        Trustmark National Bank                   Store Operating                                  5999                           5,671
Fred’s Stores of Tennessee, Inc.        Trustmark National Bank                   Store Operating                                  1891                           3,194
Fred’s Stores of Tennessee, Inc.        United Community Bank                     Store Operating                                  9868                           7,400
Fred’s Stores of Tennessee, Inc.        United Community Bank                     Store Operating                                  4323                             830
Fred’s Stores of Tennessee, Inc.        Valley National Bank                      Store Operating                                  6008                           9,631
Fred’s Stores of Tennessee, Inc.        Warren Bank & Trust Co                    Store Operating                                  1779                           2,195
Fred’s Stores of Tennessee, Inc.        Wells Fargo                               Store Operating                                  3460                          32,130
Fred’s Stores of Tennessee, Inc.        Regions Bank                              Store Operating                                  4399                           2,878

NOTE: Account Balances provided as of 11/2 or date of latest account activity
                  Case 19-11984-CSS           Doc 571      Filed 12/03/19    Page 7 of 13
FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements to Retained Professionals (unaudited, in thousands)


                       For period from October 6, 2019 to November 2, 2019
                     Retained Professionals                            Approved Amounts         Disbursements
 Total                                                                  $               -   $              -
                     Case 19-11984-CSS         Doc 571   Filed 12/03/19   Page 8 of 13


FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 2 - CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands)

                 For period from October 6, 2019 to November 2, 2019




Net sales                                                                    22,454
Cost of goods sold                                                           32,878
 Gross profit                                                               (10,424)

Depreciation and amortization                                                   548
Selling, general and administrative expenses                                 16,412
 Operating loss                                                             (27,384)

Interest expense                                                                  9
  Loss before income taxes                                                  (27,393)

Provision (benefit) for income taxes                                            -
  Net loss from continuing operations                                       (27,393)

Net loss from discontinued operations                                           -
 Net Loss                                                                   (27,393)
                   Case 19-11984-CSS            Doc 571      Filed 12/03/19    Page 9 of 13


FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 3 - CONSOLIDATED BALANCE SHEETS (unaudited, in thousands)




                                                                          As of November 2, 2019

ASSETS
Current assets:
Cash and cash equivalents                                                             3,882,637
Inventories                                                                           2,256,772
Receivables, less allowance for doubtful accounts of $2,344 and $1,360,               5,971,565
respectively
Other non-trade receivables                                                          42,130,987
Prepaid expenses and other current assets                                             4,644,054
  Total Current Assets                                                               58,886,016

Property and equipment, less accumulated depreciation and amortization               38,427,219
Goodwill                                                                                     -
Intangible assets, net                                                                2,931,812
Other noncurrent assets, net                                                         84,649,170
  Total Assets                                                                      184,894,217

LIABILITIES AND SHAREHOLDERS' EQUITY
Current liabilities:
Accounts payable                                                                     56,806,522
Current portion of indebtedness                                                         287,047
Accrued expenses and other                                                           60,597,330
  Total Current Liabilities                                                         117,690,899

Long-term portion of indebtedness                                                    14,394,073
Other noncurrent liabilities                                                         87,606,444
  Total Liabilities                                                                 219,691,416

Shareholders' Equity:
Preferred stock, nonvoting, no par value                                                     -
Preferred stock, Series A junior participating nonvoting, no par value                       -
Preferred stock, Series C junior participating voting, no par valuu                          -
Common stock, Class A voting, no par value                                          128,130,618
Common stock, Class B nonvoting, no par value                                                -
Treasury Stock, at cost                                                             (10,822,888)
Retained earnings                                                                  (152,660,398)
Accumulated other comprehensive income                                                  555,469
  Total shareholders’ equity                                                        (34,797,199)

Total liabilities and shareholders’ equity                                          184,894,217
                 Case 19-11984-CSS               Doc 571        Filed 12/03/19         Page 10 of 13


FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR - 4 Status of Post Petition Taxes


        The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
        If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.
               Case 19-11984-CSS        Doc 571     Filed 12/03/19      Page 11 of 13
FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Summary of Unpaid Post-Petition Debts (unaudited, in Thousands)


Post-Petition Debts Aging Amount                             Total
Current                                                           323
0 - 30 Days Old                                                   724
31 - 60 Days Old                                                  159
61 - 90 Days Old                                                   -
91+ Days Old                                                       -
Total Post-Petition Debts                                       1,206
                Case 19-11984-CSS         Doc 571      Filed 12/03/19     Page 12 of 13


FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Trade Receivable Aging (unaudited, in Thousands)


         Trade Receivable Aging Amount                  Credit Card     Pharmacy    Total
            Current                                              -            -          -
            0 - 30 Days Old                                        16       7,615     7,631
            31 - 60 Days Old                                     -            -          -
            61 - 90 Days Old                                     -            -          -
            91+ Days Old                                         -            -          -
         Total Trade Receivable                                   16        7,615     7,631



         NOTE: The above amounts solely include trade receivables and do not
         include intercompany balances and may not agree to the balance sheet due
         to credits and other items.
                     Case 19-11984-CSS                Doc 571        Filed 12/03/19             Page 13 of 13
FRED’S, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                                Yes       No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?
If yes, provide an explanation below.

During this period, the debtors liquidated certain inventory and FF&E for amounts below normal course           X
pricing. Real estate, pharmacy scripts, and pharmacy inventory have also been sold to third-party buyers.
The Debtor's held an auction on 10/28/2019 for all remaining owned real estate and the Dublin
Distribution Center.
2. Have any funds been disbursed from any account other than a debtor in possession account this
reporting period? If yes, provide an explanation below.                                                                    X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                                X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no,
provide an explanation below.                                                                                   X

5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment has been opened provide the required documentation
                                                                                                                           X
pursuant to the Delaware Local Rule 4001-3.

          Account Name                             Purpose                     Business         Acct Number Bank Name     Date
                                                                                                            Regions
Stub Rent Escrow                    Required Stub Rent Escrow Account Fred's, Inc               XXXXX5920 Bank          10/21/2019
